Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 1 of 16 PageID #: 737




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 DONALD E. WEAVER, JR.,               )
                                      )
                     Plaintiff,       )
                                      )
                  v.                  )                     Case No. 1:19-cv-00799-TWP-DLP
                                      )
 CORRECTIONAL MEDICAL SERVICES, INC., )
 WEXFORD HEALTH SOURCES, INC.,        )
 FRANCES E. DWYER, and NAVEEN RAJOLI, )
                                      )
                     Defendants.      )

    ORDER GRANTING DEFENDANTS' MOTIONS FOR SUMMARY JUDGMENT,
        DENYING PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT,
              AND DIRECTING ENTRY OF FINAL JUDGMENT

        This matter is before the Court on the parties' cross Motions for Summary Judgment.

 Plaintiff Donald Weaver, Jr. ("Mr. Weaver"), filed this civil action alleging that he was denied

 constitutionally adequate medical care while incarcerated at Wabash Valley Correctional Facility

 ("WVCF") between November 22, 2013, until he was transferred to another facility on March 1,

 2017. (Dkt. 2.) Correctional Medical Services, ("Corizon"), and Wexford Health Sources,

 ("Wexford"), each filed a Motion for Summary Judgment, (Dkt. 64, Dkt. 72). Thereafter, Mr.

 Weaver filed a cross Motion for Summary Judgment, (Dkt. 80). For the reasons explained below,

 the Defendants' Motions for Summary Judgment are granted, and the Mr. Weaver's Motion for

 Summary Judgment is denied.

                                 I.   STANDARD OF REVIEW

        A motion for summary judgment asks the court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). Whether a party asserts that a fact is undisputed or
Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 2 of 16 PageID #: 738




 genuinely disputed, the party must support the asserted fact by citing to particular parts of the

 record, including depositions, documents, or affidavits.        Federal Rule of Civil Procedure

 56(c)(1)(A). A party can also support a fact by showing that the materials cited do not establish

 the absence or presence of a genuine dispute or that the adverse party cannot produce admissible

 evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations must be made

 on personal knowledge, set out facts that would be admissible in evidence, and show that the affiant

 is competent to testify on matters stated. Fed. R. Civ. P. 56(c)(4). Failure to properly support a

 fact in opposition to a movant's factual assertion can result in the movant's fact being considered

 undisputed, and potentially in the grant of summary judgment. Fed. R. Civ. P. 56(e).

        In deciding a motion for summary judgment, the court need only consider disputed facts

 that are material to the decision. A disputed fact is material if it might affect the outcome of the

 suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941-42 (7th Cir. 2016). In other

 words, while there may be facts that are in dispute, summary judgment is appropriate if those facts

 are not outcome-determinative. Montgomery v. Am. Airlines Inc., 626 F.3d 382, 389 (7th Cir.

 2010). Fact disputes that are irrelevant to the legal question will not be considered. Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        On summary judgment, a party must show the court what evidence it has that would

 convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896

 (7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable fact-finder

 could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir.

 2009). The court views the record in the light most favorable to the non-moving party and draws

 all reasonable inferences in that party's favor. Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 717 (7th

 Cir. 2018). It cannot weigh evidence or make credibility determinations on summary judgment



                                                  2
Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 3 of 16 PageID #: 739




 because those tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir.

 2014). The court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh

 Circuit Court of Appeals has repeatedly assured the district courts that they are not required to

 "scour every inch of the record" for evidence that is potentially relevant to the summary judgment

 motion before them. Grant v. Trs. of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017). Any doubt

 as to the existence of a genuine issue for trial is resolved against the moving party. Ponsetti v. GE

 Pension Plan, 614 F.3d 684, 691 (7th Cir. 2010).

         The existence of cross-motions for summary judgment does not imply that there are no

 genuine issues of material fact. R.J. Corman Derailment Servs., LLC v. Int’l Union of Operating

 Eng'rs, Local Union 150, AFL-CIO, 335 F.3d 643, 647 (7th Cir. 2003). Cross-motions for

 summary judgment are treated separately. McKinney v. Cadleway Props., Inc., 548 F.3d 496, 504

 n.4 (7th Cir. 2008). When cross-motions for summary judgment are filed, courts "look to the

 burden of proof that each party would bear on an issue of trial; [courts] then require that party to

 go beyond the pleadings and affirmatively to establish a genuine issue of material fact." Santaella

 v. Metrop. Life Ins. Co., 123 F.3d 456, 461 (7th Cir. 1997).

                                  II. PROCEDURAL BACKGROUND

         Mr. Weaver initiated this action on February 22, 2019, (Dkt. 2), and on May 15, 2019, the

 Court severed claims from this action that were misjoined. 1 (Dkt. 10.) In his Complaint, Mr.

 Weaver alleged that Defendants Frances E. Dwyer ("Dr. Dwyer"), Naveen Rajoli ("Dr. Rajoli"),

 and Dr. John M. Nwannunu ("Dr. Nwannunu) were aware that he was experiencing pain in his

 throat, mouth, and chest, but denied him medical care while he was at WVCF. (Dkt. 12 at 3.) He



 1
  Mr. Weaver was transferred to Pendleton Correctional Facility on March 1, 2017, and his claims related to the denial
 and/or delay of medical care after his transfer there are pending in Weaver v. Zatecky et al, Case No. 1:19-cv-01950-
 SEB-DLP.

                                                          3
Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 4 of 16 PageID #: 740




 alleges that Corizon and Wexford have a custom or practice of failing to properly diagnose and

 treat serious medical needs of prisoners and of failing to train physicians to diagnose and treat pain

 and serious medical needs, and that these entities breached their contract to provide him, a third-

 party beneficiary, medical care. Id. The Court screened Mr. Weaver's Complaint on June 7, 2019,

 and determined the following claims would proceed: (1) the deliberate indifference claims under

 the Eighth Amendment against Defendants Drs. Dwyer, Rajoli and Nwannunu; (2) the policy or

 practice Eighth Amendment claims against Corizon and Wexford; and (3) the breach of contract

 (third-party beneficiary) claims against Corizon and Wexford. Id. at 4. However, on November

 8, 2019, the Court entered an Order Dismissing all Claims against Defendant Nwannunu for lack

 of service. (Dkt. 47).

           On March 6, 2020, Corizon and Drs. Dwyer and Rajoli filed their Motion for Summary

 Judgment. (See Dkt. 64.) Mr. Weaver filed his Motion for Summary Judgment pertaining to these

 Defendants 2 on June 26, 2020, contemporaneously with his response to the Defendants' dispositive

 motion. (Dkts. 80-83.) The Defendants filed their response to Mr. Weaver's dispositive motion and

 their reply in support of their motion for summary judgment on July 8, 2020. (Dkt. 85.) On March

 30, 2020, Wexford filed its Motion for Summary Judgment. (Dkt. 72.) Mr. Weaver filed his

 response in opposition to Wexford's motion on June 26, 2020. (Dkt. 84.) Wexford replied on July

 9, 2020. (Dkt. 86.) The Motions are now ripe for ruling.

                                     III. FACTUAL BACKGROUND

 A.        The Parties

           Mr. Weaver is an Indiana Department of Correction ("IDOC") inmate and at all times

 relevant to his claims in this action, was housed at WVCF. On March 1, 2017, he was transferred



 2
     Mr. Weaver's Motion for Summary Judgment at Docket 80 does not pertain to Wexford.

                                                        4
Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 5 of 16 PageID #: 741




 to Pendleton Correctional Facility ("PCF"). (Dkt. 65-3 at 3.) Corizon was under contract with

 the IDOC to provide medical care to IDOC inmates through March 31, 2017. Wexford did not

 become the provider of medical care to IDOC inmates until April 1, 2017. (Dkt. 74-2.)

        Dr. Dwyer is a physician licensed to practice in the State of Indiana and worked as a locum

 tenens physician at WVCF from November 2013 to April 2014. (Dkt. 65-4 at 1.) He was

 employed by an independent locum tenens company and not by Corizon. Id. His position involved

 working as "a temporary appointment to fill shortages in staffing[.]" Id. Dr. Rajoli is a physician

 licensed to practice in the State of Indiana and is currently employed by Wexford at WVCF. (Dkt.

 65-1 at 1.) He also worked as the regional medical director for Corizon. Id.

 B.     Mr. Weaver's Medical Interactions at WVCF

        Mr. Weaver's medical issues began on November 22, 2013, when he experienced

 breathlessness, fainting and dizzy spells, and pain in his throat. (Dkt. 65-3 at 6.) He began to

 notice a coating on his tongue and swelling of his throat. Id. at 6-7. He asked for medical tests

 but never received any and was "just always told what was wrong" with him by the Defendants.

 Id. He asked to be seen by a specialist and Drs. Dwyer and Rajoli kept giving him medications

 for cholesterol, high blood pressure, acid reflux, an inhaler despite his lungs being clear, and

 antibiotic after antibiotic that did not work. Id. at 7-8. Though Mr. Weaver discussed the

 numerous attempts the doctors made, he disagreed during his deposition that he was provided

 treatment for his condition. Id. at 11.

        1.      Dr. Dwyer

        Dr. Dwyer, along with other WVCF doctors, treated Mr. Weaver between November 2013

 and April 2014. (Dkt. 65-1 at 2.) Specifically, on November 27, 2013, Dr. Dwyer saw Mr. Weaver

 in the Chronic Care Clinic for acid reflux and hypertension, but Mr. Weaver did not complain of



                                                 5
Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 6 of 16 PageID #: 742




 issues related to his chief complaints in this action. (Dkt. 65-2 at 4-8.) He denied any choking or

 swallowing difficulty. Id. At this visit, he had no nasal deformity, mucous membranes were

 normal, the tongue and throat appeared normal, and there were no mucosal lesions; he did not have

 an enlarged thyroid. Id. In December 2013, Mr. Weaver was seen by nurses for shortness of

 breath, he had normal chest x-rays and pulmonary function test, and Dr. Dwyer thought his

 symptoms may be due to anxiety. Id. at 9-23. Dr. Dwyer recommended a mental health

 consultation, and Mr. Weaver had no swollen lymph nodes, his throat was not red, and there was

 no drainage. Id. at 12. On December 19, 2013, Dr. Dwyer noted that there was no airway

 obstruction, no deformities, and no evidence of tongue swelling or difficulty swallowing. Id. at

 23-26. On January 2, 2014, Dr. Dwyer prescribed an inhaler in an effort to aid the shortness of

 breath, and Mr. Weaver's nose, mouth, and throat were normal. Id. at 27-29. Dr. Dwyer indicated

 if Mr. Weaver was still symptomatic on his next visit with no relief from his inhaler, Zantac could

 be implemented. Id. at 29. Zantac was prescribed later to rule out acid reflux as a cause of Mr.

 Weaver's symptoms. Id. at 37.

        Dr. Dwyer treated Mr. Weaver for approximately five months. His medical care for Mr.

 Weaver's throat condition included "physical examinations, an x-ray, pulmonary function tests,

 referral for mental health evaluation, an inhaler, Zantac, an antibiotic, and prednisone." (Dkt. 65-

 1 at 2; Dkt. 65-2 at 35-62.) He did not provide medical care to Mr. Weaver after April 2014, at

 which time he left his position at WVCF. (Dkt. 65-2 at 77-80; Dkt. 65-4 at 2.) On this visit, Mr.

 Weaver wanted a referral to a throat specialist and described white coating on his tongue, but Dr.

 Dwyer found no coating upon examination. (Dkt. 65-2 at 77-80.)

        2.      Dr. Rajoli
        Dr. Rajoli examined Mr. Weaver on November 22, 2013, for chest pain and high blood

 pressure. (Dkt. 65-2 at 1-3.) At this visit, Dr. Rajoli changed the timing of the blood pressure

                                                  6
Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 7 of 16 PageID #: 743




 medication to provide more coverage during the day, prescribed low-dose Aspirin, and added

 different blood pressure medication. Id. Mr. Weaver did not complain about throat pain or his

 issues related to swallowing or choking. Id. On April 4, 2014, Dr. Rajoli provided his medical

 opinion—a consult to Dr. Dwyer regarding Mr. Weaver's condition—and advised a short course

 of prednisone. Id. at 62-64.

         Dr. Rajoli examined Mr. Weaver on January 7, 2016, in the Chronic Care Clinic and

 reviewed his chronic health conditions including "asthma, hyperlipidemia, hypertension, and acid

 reflux." (Dkt. 65-1 at 2; Dkt. 65-2 at 81-85.) During this visit, Dr. Rajoli reviewed and renewed

 Mr. Weaver's appropriate medications and ordered routine blood work and labs. (Dkt. 65-1 at 2.)

 Mr. Weaver's medications included those for asthma, high blood pressure, high cholesterol,

 heartburn, an anti-bacterial mouthwash, and low-dose Aspirin. Id. Dr. Rajoli attested and the

 medical records support that Mr. Weaver did not complain "about choking, throat pain, difficulty

 swallowing, dizziness, difficult[y] walking, or shortness of breath." Id. Dr. Rajoli attested that if

 Mr. Weaver had made these complaints, he would have documented them and treated him for

 them. Id.

         Dr. Rajoli saw Mr. Weaver again on February 11, 2016, regarding "non-specific episodes"

 of difficulty swallowing. (Dkt. 65-1 at 3; Dkt. 65-2 at 86-89.) Mr. Weaver did not report issues

 with eating and did not indicate weight loss. (Dkt. 65-1 at 3.) Dr. Rajoli's examination resulted in

 "no notable lesions on [Mr. Weaver's] tonsillar pillars or oropharynx, no palpable swelling to his

 neck, and a normal trachea and thyroid." Id. Mr. Weaver's lab work was normal, and Dr. Rajoli

 attested Mr. Weaver made no further complaints about difficulty swallowing. Id. At this time,

 Dr. Rajoli did not find that Mr. Weaver's symptoms, the results of his physical examinations, or

 his test results warranted referral to a specialist. Id.



                                                     7
Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 8 of 16 PageID #: 744




         Dr. Rajoli treated Mr. Weaver for the last time on April 25, 2016, in the Chronic Care

 Clinic, for heartburn. (Dkt. 65-1 at 3; Dkt. 65-2 at 90-94.) A physical examination was normal,

 and Dr. Rajoli reviewed Mr. Weaver's lab work and medications, renewed medications, counseled

 him to take them as prescribed, and advised him to submit healthcare request forms for additional

 acute problems. Id. At this last encounter, Mr. Weaver did not raise complaints about choking,

 difficulty swallowing, throat pain, or any other abnormal symptoms. Id.

 C.      Mr. Weaver's Medical Treatment After Transfer to PCF

         While still at WVCF, Mr. Weaver saw Dr. Byrd, who began to wean him off some

 medications. (Dkt. 65-3 at 9.) Then, after his transfer to PCF, he was seen by an outside specialist

 on March 23, 2017. Id. The outside specialist diagnosed Mr. Weaver with ptotic epiglottis,

 chronic tonsilitis, and dysphasia. Id. The specialist recommended a surgical procedure that was

 completed in August 2018. Since that procedure, Mr. Weaver has had no additional medical

 issues. Id. at 14.

                III. DEFENDANTS' MOTIONS FOR SUMMARY JUDGMENT

         Defendants Corizon, Dr. Dwyer, and Dr. Rajoli argue that Mr. Weaver's claims are barred

 by the statute of limitations and that the individual Defendants were not deliberately indifferent to

 his serious medical needs because appropriate medical care was provided "in the form of numerous

 physical examinations, testing, medications, x-rays, blood work and labs for his throat pain and

 other ailments." (Dkt. 64 at 1.) Defendant Wexford argues that this action predates its contract to

 provide medical care within the IDOC. (Dkt. 72.)

 A.      Wexford Claims

         Simply put, Wexford did not begin to render medical services to IDOC inmates until April

 1, 2017, when it assumed the contract with the IDOC, previously held by Corizon. (Dkt. 74-2.)



                                                  8
Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 9 of 16 PageID #: 745




 Mr. Weaver's claims from November 2013 up through his transfer to PCF in March 2017, all

 predate Wexford's tenure. Moreover, Mr. Weaver's claims regarding medical treatment he

 received under Wexford's tenure—after his transfer to PCF—are at issue in the subsequent action

 pending before this Court in Case No. 1:19-cv-01950-SEB-DLP.

        Although Mr. Weaver opposed Defendant Wexford's Motion for Summary Judgment, he

 has not and cannot provide any evidence to refute that Wexford was not responsible for his care at

 this time. Accordingly, Wexford is entitled to summary judgment as a matter of law on all claims

 in this action. Thus, its Motion, Dkt. 72, is granted.

 B.     Breach of Contract Claim

        Mr. Weaver's claim that Corizon breached its contract with Indiana to provide adequate

 medical services to inmates is governed by Indiana law. It is well settled that "[t]he parties to a

 contract are the ones to complain of a breach, and if they are satisfied with the disposition which

 has been made of it and of all claims under it, a third-party has no right to insist that it has been

 broken." Harold v. McComb & Son, Inc. v. JP Morgan Chase Bank, 892 N.E.2d 1255, 1258 (Ind.

 Ct. App. 2008) (internal quotation omitted). There is no evidence in the record that the State of

 Indiana is not satisfied with Corizon's contract performance.

        Mr. Weaver contends that he is an intended third-party beneficiary under the Corizon

 contract. The Indiana Supreme Court has explained the circumstances under which a third-party

 to a contract may sue to enforce the contract:

        To be enforceable, it must clearly appear that it was the purpose or a purpose of the
        contract to impose an obligation on one of the contracting parties in favor of the
        third party. It is not enough that performance of the contract would be of benefit to
        the third party. It must appear that it was the intention of one of the parties to require
        performance of some part of it in favor of such third party and for his benefit, and
        that the other party to the agreement intended to assume the obligation thus
        imposed. The intent of the contracting parties to bestow rights upon a third party



                                                    9
Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 10 of 16 PageID #: 746




         must affirmatively appear from the language of the instrument when properly
         interpreted and construed.
  Cain v. Griffin, 849 N.E.2d 507, 514 (Ind. 2006) (internal quotation omitted). A third-party

  beneficiary must show the following:

         (1) a clear intent by the actual parties to the contract to benefit the third party;

         (2) a duty imposed on one of the contracting parties in favor of the third party; and

         (3) performance of the contract terms is necessary to render the third party a direct

         benefit intended by the parties to the contract.

  Eckman v. Green, 869 N.E.2d 493, 496 (Ind. Ct. App. 2007). "The intent to benefit the third-party

  is the controlling factor and may be shown by specifically naming the third-party or by other

  evidence." Id.

         Mr. Weaver has not attempted to make the requisite showing that he is an intended third-

  party beneficiary of the contract between Corizon and the State of Indiana. Without such a

  showing, his breach of contract claim fails. Moreover, the Defendants point to this Court's ruling

  in Harper v. Corizon Health Inc., et al., which found that the contract between Corizon and Indiana

  only mentioned inmates in the first line of the agreement which was "not an affirmative statement

  of any intent to bestow rights upon the inmates at IDOC. Nor is there an affirmative statement in

  any part of the contract to show an intent to bestow rights on the inmates." See No. 2:17-cv-00228-

  JMS-DLP, 2018 WL 6019595 at *9-10 (S.D. Ind. Nov. 16, 2018) (there was no legal intent to

  benefit and confer rights on IDOC inmates in the contract, thus, plaintiff had "no legal standing to

  complain because he is not a third party beneficiary to the contract.").

         Accordingly, Corizon is entitled to summary judgment on the breach of contract claim.

  C.     Statute of Limitations




                                                    10
Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 11 of 16 PageID #: 747




         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a right

  secured by the Constitution or laws of the United States and must show that the alleged deprivation

  was committed by a person acting under color of state law. L.P. v. Marian Catholic High Sch.,

  852 F.3d 690, 696 (7th Cir. 2017) (citing West v. Atkins, 487 U.S. 42, 48 (1988)). Suits under §

  1983 use the statute of limitations and tolling rules that states employ for personal-injury claims.

  In Indiana, the applicable statute of limitations period is two years. See Richards v. Mitcheff, 696

  F.3d 635, 637 (7th Cir. 2012); Ind. Code § 34-11-2-4.

         Dr. Dwyer last provided medical care to Mr. Weaver on April 24, 2014, at which point he

  left his position at WVCF. (Dkt. 65-1 at 2.) Dr. Rajoli last provided medical care to Mr. Weaver

  on April 25, 2016. Id. at 3. Based upon the two-year statute of limitations, Mr. Weaver had until

  April 24, 2016 to file suit against Dr. Dwyer, and April 25, 2018 to file suit against Dr. Rajoli. Mr.

  Weaver did not file his Complaint until February 22, 2019, well after the statute of limitations

  expired. (Dkt. 2.) Mr. Weaver argues that his claims are not barred because he filed several

  grievances and even "got with the Ombudsman[.]" (Dkt. 83 at 3.) However, the filing of

  grievances leading up to a lawsuit or contacting the Ombudsman does not toll the statute of

  limitations.

         Because Dr. Dwyer left the institution altogether in 2014, his involvement in any alleged

  wrong is over because the date of his departure from WVCF is the last possible date in which Mr.

  Weaver's claim accrued. See, e.g., Wilson v. Wexford Health Sources, Inc., 932 F.3d 513, 517-18

  (7th Cir. 2019) (even under a continuing wrong theory, when a defendant leaves the institution,

  his involvement is over). Accordingly, the claims against Dr. Dwyer are barred by the statute of

  limitations, and the Defendant is entitled to summary judgment as a matter of law.




                                                   11
Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 12 of 16 PageID #: 748




            To the extent that Dr. Rajoli's employment at WVCF continued beyond his final treatment

  of Mr. Weaver in April 2016 and thus could be construed as having continued capacity or power

  to do something about Mr. Weaver's condition, the Court will address the claim against him on the

  merits.

  D.        Deliberate Indifference of Dr. Rajoli

            At all times relevant to Mr. Weaver's claims, he was a convicted inmate. This means that

  the Eighth Amendment applies to his deliberate indifference claims. Estate of Clark v. Walker,

  865 F.3d 544, 546, n.1 (7th Cir. 2017) ("the Eighth Amendment applies to convicted prisoners").

  To prevail on an Eighth Amendment deliberate indifference claim, a plaintiff must demonstrate

  two elements: (1) he suffered from an objectively serious medical condition; and (2) the defendant

  knew about the plaintiff's condition and the substantial risk of harm it posed but disregarded that

  risk. Farmer v. Brennan, 511 U.S. 825, 837 (1994); Walker v. Wexford Health Sources, Inc., 940

  F.3d 954, 964 (7th Cir. 2019); Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016); Pittman ex rel.

  Hamilton v. Cty. of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014); Arnett v. Webster, 658 F.3d

  742, 750-51 (7th Cir. 2011).

            "A medical condition is objectively serious if a physician has diagnosed it as requiring

  treatment, or the need for treatment would be obvious to a layperson." Pyles v. Fahim, 771 F.3d

  403, 409 (7th Cir. 2014).       The "subjective standard requires more than negligence and it

  approaches intentional wrongdoing." Holloway v. Del. Cty. Sheriff, 700 F.3d 1063, 1073 (7th Cir.

  2012).

            Mr. Weaver does not have a constitutional right to demand specific medications or

  treatment. Arnett, 658 F.3d at 754 ("[A]n inmate is not entitled to demand specific care and is not




                                                    12
Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 13 of 16 PageID #: 749




  entitled to the best care possible…." Rather, inmates are entitled to "reasonable measures to meet

  a substantial risk of serious harm.").

          "A medical professional is entitled to a deference in treatment decisions unless no

  minimally competent professional would have [recommended the same] under the circumstances."

  Pyles, 771 F.3d at 409. "Disagreement between a prisoner and his doctor, or even between two

  medical professionals, about the proper course of treatment generally is insufficient, by itself, to

  establish an Eighth Amendment violation." Id. (internal citation omitted).

         The Defendants do not dispute that Mr. Weaver's condition was an objectively serious

  medical need. (Dkt. 66.) Rather, they dispute whether the doctors were deliberately indifferent.

  Id. at 11-12. The crux of Mr. Weaver's argument is that the doctors did not adequately treat him

  because they did not run proper tests, did not diagnose him properly, and kept him in pain. (Dkt.

  83 at 4.) He contends that because he eventually had to have a surgical procedure in 2018, this

  could have been avoided if he had received a proper diagnosis. Id.

         However, Mr. Weaver is not entitled to demand specific care such as specific testing or to

  be seen by an outside provider, or even to receive the best care. As evidenced in the medical

  record, Dr. Rajoli exercised his professional judgment in assessing Mr. Weaver's medical issues.

  The record, as discussed above, lays out an extensive treatment history by Dr. Rajoli. Dr. Rajoli

  reviewed Mr. Weaver's medications, ordered lab and blood work, physically examined Mr.

  Weaver and found no lesions on his tonsillar pillars or oropharynx, found no swelling to his neck,

  and determined his trachea and thyroid were normal. The record indicates that many times during

  the interactions with Dr. Rajoli, Mr. Weaver did not complain of choking or difficulty swallowing,

  and the doctor treated him for the other symptoms he did present. Dr. Rajoli's medical opinion

  during the course of his treatment of Mr. Weaver was that Mr. Weaver's symptoms, physical



                                                  13
Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 14 of 16 PageID #: 750




  examinations, and test results did not warrant a referral to a specialist at that time. Simply because

  Mr. Weaver did see a specialist in 2017, after this course of treatment, does not establish that Dr.

  Rajoli was deliberately indifferent to Mr. Weaver's medical condition. "The federal courts will

  not interfere with a doctor's decision to pursue a particular course of treatment unless that decision

  represents so significant a departure from accepted professional standards or practices that it calls

  into question whether the doctor actually was exercising his professional judgment." Pyles, 771

  F.3d at 409 (where prisoner wanted different treatment because his medications were not helping,

  his disagreement with the physician did not allow him to prevail on his Eighth Amendment claim

  where the physician's choice of treatment was not blatantly inappropriate). Mr. Weaver has not

  made such a showing.

         Because no reasonable juror could find that Dr. Rajoli was deliberately indifferent to Mr.

  Weaver's medical needs, he is entitled to summary judgment as a matter of law.

  E.     Policy Claim Against Corizon

         Mr. Weaver testified that he is suing Corizon because the doctors were employed by

  Corizon, and Corizon should have properly trained them "on how to deal with medical issues and

  how to deal with us inmates by saying we have something wrong." (Dkt. 65-3 at 10.) Corizon is

  "treated the same as a municipality for liability purposes under § 1983." See Minix v. Canarecci,

  597 F.3d 824, 832 (7th Cir. 2010) (holding that a corporation that contracted with a jail to provide

  health services is "treated the same as municipalities for liability purposes in a § 1983 action").

  Thus, to hold a private corporation liable under § 1983, a plaintiff must establish that the alleged

  "constitutional violation was caused by an unconstitutional policy or custom of the corporation

  itself." Shields v. Ill. Dep’t of Corr., 746 F.3d 782, 789 (7th Cir. 2014). If a plaintiff provides "no




                                                    14
Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 15 of 16 PageID #: 751




  evidence of an unconstitutional policy or custom of [Corizon] itself, [] precedents doom his claim

  against the corporation." Id.

         As discussed above, Mr. Weaver did not suffer any constitutional violation with respect to

  his medical treatment, thus, Corizon cannot be held liable for maintaining an unconstitutional

  policy or practice. Shields, 746 F.3d at 789. Accordingly, Corizon is entitled to summary

  judgment as a matter of law.

                  IV. PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT

         Mr. Weaver also argues that he is entitled to summary judgment; but he has failed to come

  forward with sufficient evidence to show that his claims are not barred by the statute of limitations

  or to establish that the individual doctors were liable to him for violating his Eighth Amendment

  rights as a matter of law. Without any constitutional violation, Mr. Weaver cannot establish a

  policy or practice claim against Corizon. His Motion continues to argue that the doctors allowed

  his situation to "go untreated, unnoticed," and he suffered pain and stress because he was not

  receiving relief. (Dkt. 81 at 1.) But Mr. Weaver does not explain how his designation of evidence

  materials˗˗which include medical information about beta-adrenergic blockers, epiglottis, and

  listing of medical term definitions˗˗provide support regarding his treatment by the doctors at

  WVCF. (Dkt. 82-1.) Though Mr. Weaver disagrees with what was discussed with the doctors, he

  has not shown that the doctors did not use professional medical judgment in the course of his

  treatment or that their treatment departed from accepted medical standards. Instead, he merely,

  states disagreement with their treatment approach.        Accordingly, his Motion for Summary

  Judgment, (Dkt. 80), must be denied.




                                                   15
Case 1:19-cv-00799-TWP-DLP Document 91 Filed 03/23/21 Page 16 of 16 PageID #: 752




                                       V. CONCLUSION

         For the reasons explained above, Defendants Correctional Medical Services' and Wexford

  Health Sources' Motions for Summary Judgment, Dkt. [64] and [72], are GRANTED and Mr.

  Weaver's Motion for Summary Judgment, Dkt. [80], is DENIED.

         Final judgment consistent with this Entry, the screening Entry of June 7, 2019, (Dkt. 12),

  and the Entry of November 8, 2019, dismissing Dr. Nwannunu, (Dkt. 47), shall now issue in a

  separate document.

         SO ORDERED.

  Date: 3/23/2021



  DISTRIBUTION:

  Donald E. Weaver, Jr., #935351
  PENDLETON CORRECTIONAL FACILITY
  Electronic Service Participant – Court Only

  Douglass R. Bitner
  KATZ KORIN CUNNINGHAM, P.C.
  dbitner@kkclegal.com

  Jeb Adam Crandall
  BLEEKE DILLON CRANDALL ATTORNEYS
  jeb@bleekedilloncrandall.com




                                                16
